constituted a continuing violation, such that the time for bringing his
                 claims had not expired, rendering dismissal on the bases advanced by
                 respondents improper. The district court ultimately granted the motion
                 and dismissed the case, holding that appellant had not filed a timely
                 administrative claim and that he likewise had not filed any grievances
                 pertaining to the claims at issue in his complaint. This appeal followed.
                 As directed, respondents have filed a response.
                             In the present matter, the district court's order dismissing
                 appellant's complaint contains no findings regarding the alleged threats of
                 retaliation that appellant argues rendered the grievance process
                 unavailable to him, and thus, does not address the impact of these alleged
                 threats on his failure to exhaust his administrative remedies in
                 accordance with NRS 41.0322(1). The challenged order also fails to
                 address appellant's assertion that the removal of interest from his
                 accounts constituted a continuing violation and whether that argument
                 renders any of the various administrative claim forms included in the
                 record timely and properly submitted, such that appellant may have
                 complied with the requirements of NRS 209.243(1). Having reviewed the
                 documents before us, including the civil proper person appeal statement
                 and response thereto, we conclude that the district court's failure to make
                 adequate findings and otherwise fully address these points in its dismissal
                 order has left us unable to determine whether, under the circumstances
                 presented here, dismissal of the underlying complaint was warranted. See
                 Buzz Stew, LLC v. City of N. Las Vegas,   124 Nev. 224, 228, 181 P.3d 670,
                 672 (2008) (concluding that a "complaint should be dismissed only if it
                 appears beyond a doubt that [the plaintiff] could prove no set of facts,
                 which, if true, would entitle [him or her] to relief'). Accordingly, we

SUPREME COURT
      OF
    NEVADA
                                                      2
(0) 1947A zeto
                reverse the district court's dismissal of the underlying action and remand
                this matter for further proceedings.
                            It is so ORDERED. 1




                                                            Hardesty




                                                            Douglas
                                                                            f   ocR       J.




                                                            Cherry




                cc: Hon. Susan Johnson, District Judge
                     Percy Lavae Bacon
                     Attorney General/Carson City
                     Eighth District Court Clerk




                      'The clerk of this court is directed to file appellant's January 11,
                2013, response to respondents' opposition to his request to file an errata.
                In light of this order, all other requests for relief pending in this matter
                are denied as moot.


SUPREME COURT
        OF
     NEVADA
                                                       3
(0) I947A